Voto concurrente del
Juez Asociado Señor Negrón García.
No podemos elevar a categoría sacramental (ad solem-nitatem) lo que no posee esa cualidad.
I
El pasado 30 de noviembre, el Tribunal dictó la si-guiente resolución:
Por no haberse acreditado adecuadamente la jurisdicción de este Tribunal, se deniega el recurso.
Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado señor Negrón García concurre en esta etapa. El Juez Asociado señor Rebollo López no intervino. (Enfasis suplido.)
Aunque no se explicó in extenso, ese dictamen respondió únicamente a que The Coca-Cola Co., como recurrente, en-tre los múltiples documentos del apéndice, no incluyó copia de una orden de 27 de agosto de 1990. Mediante esa orden, el foro de instancia motu proprio acogió en tiempo, como Moción de Reconsideración, su oposición al cómputo certi-ficado por el demandado Municipio de Carolina sobre la deficiencia de la patente en controversia.
En la presente Moción de Reconsideración, The Coca-Cola Co. acompaña copia de esa orden. Expone que si bien antes omitió hacerlo, desde sus inicios incluyó en su apén-dice (Exhibit XVI) copia de la Moción en Oposición a la Reconsideración presentada por el municipio demandado, en cuyo tercer apartado, expresamente, se reconoció que el trámite aludido tuvo el efecto de interrumpir el término apelativo por interacción de las Reglas 47 y 53.1(d) de Pro-cedimiento Civil, 32 L.P.R.A. Ap. III.
*215II
Lo expuesto refleja que supletoriamente, mediante dicho documento (Exhibit XVI), The Coca-Cola Co. acreditó originalmente nuestra jurisdicción de forma indirecta. Por ende, procede examinar en sus méritos la revisión.
Esta ruta decisoria representa el criterio individual que hemos seguido desde hace mucho tiempo. Armoniza con la interpretación más justa y balanceada de nuestro Regla-mento, que a fin de cuentas es instrumental. No es incompatible con el sentido espiritual de los pronunciamientos expuestos en In re Reglamento del Tribunal Supremo, 116 D.P.R. 670 (1985). La simple omisión de no incluir ese do-cumento, cuando se suple esa información de otro modo, no constituye un incumplimiento sustancial fatal. Lo impor-tante es que el apéndice de toda revisión presentada en tiempo cumpla sustancialmente con el Reglamento del Tribunal Supremo y acredite la jurisdicción. Somos juristas, no burócratas judiciales.
— O —
Voto particular de conformidad emitido por el
Juez Aso-ciado Señor Rebollo López.
De entrada, debemos dejar constancia del hecho que el suscribiente no intervino en la consideración del recurso de epígrafe el pasado 30 de noviembre de 1991, fecha en que el Tribunal originalmente denegó el recurso de revisión que radicara la demandante recurrente The Coca-Cola Company por el fundamento de “no haberse acreditado adecuadamente la jurisdicción de este Tribunal ...”(1)
*216Por otro lado, resulta igualmente pertinente señalar que siempre hemos sido del criterio que hoy asume, de forma mayoritaria, el Tribunal. Esto es, siempre hemos sido de la opinión —en lo relativo a si tenemos o no juris-dicción para entender en un recurso en particular— que nuestro Reglamento no puede ser una “camisa de fuerza” que nos impida considerar, en los méritos, los recursos que se radican ante el Tribunal; criterio que hemos hecho cons-tar en innumerables ocasiones anteriores.
El Tribunal al considerar ese hecho, esto es, si la parte recurrente o peticionaria ha cumplido, o no, con las dispo-siciones del Reglamento de este Tribunal, debe mantener presente que lo verdaderamente importante y determinante es si dicha parte recurrente ha cumplido, en forma sustan-cial, con el referido Reglamento. En otras palabras, el cri-terio rector a seguir es si del recurso, y su apéndice, razo-nablemente surge, o se puede concluir, que efectivamente tenemos jurisdicción.(2) No debemos aferrarnos a tecnicis-mos que, después de todo, no aportan nada a nuestro acervo jurisprudencial.
Esa posición, desafortunadamente para la clase togada puertorriqueña, fue una minoritaria en el Tribunal du-rante los pasados años. La posición mayoritaria imperante hasta el día de hoy causó que este Foro denegara, posible-mente, cientos de recursos que “adolecían” del mismo “de-fecto” que el radicado en el presente caso por la recurrente The Coca-Cola Company.
Hoy la posición minoritaria que sostuviéramos durante todos esos años afortunadamente se ha convertido en la *217mayoritaria. Un cambio en la posición mayoritaria, natu-ralmente, siempre obliga a uno a pensar en aquellos liti-gantes que sufrieron el peso de la férrea posición contraria, vigente al momento de radicar ellos sus recursos; situación que causó que dichos recursos fueran erróneamente dene-gados por “falta de jurisdicción” o por “no acreditarse ade-cuadamente” la misma.
Nuestro compromiso con la profesión es que estaremos sumamente pendientes a que el Tribunal le brinde, y apli-que, el mismo trato, o “vara”, a todo litigante que de hoy en adelante acuda ante este Foro en busca de justicia; esto es, no sólo a litigantes poderosos como la recurrente The Coca-Cola Company —parte representada por un, igualmente, poderoso bufete de abogados— sino que también a aquellos litigantes menos afortunados que son representados por los restantes miembros de la profesión legal.

(1) Como igualmente surge de la Resolución que entonces se emitiera, el “Juez Asociado señor Negrón García concurre [con la denegatoria decretada] en esta etapa”.


(2) En relación a ello, debe mantenerse presente que la Regla 9 de Procedi-miento Civil de 1979 (32 L.P.R.A. Ap. III) establece, en lo pertinente, que la “firma de un abogado [en un escrito] equivale a certificar el haber leído el escrito; que de acuerdo con su mejor conocimiento, información y creencia está bien fundado; y que no ha sido interpuesto para causar demora u opresión”.
Por otro lado, la citada Regla 9, adicionalmente, dispone que la “violación vo-luntaria de esta regla por parte de un abogado dará lugar a la imposición de san-ciones en su contra”. (Enfasis suplido.)
No hay duda que el abogado que —en lo referente a la cuestión de jurisdicción o cualquier otro asunto relevante— asevera como cierto un hecho falso se expone a ser severamente disciplinado por el Tribunal.